{¶ 45} I concur with the majority as to its analysis of the first and second assignments of error and as to its disposition of all three assignments of error.
 {¶ 46} I write separately only to express disagreement with a statement made by the majority in its analysis of the third assignment of error. The majority stated that the appellant was not prejudiced under the second prong of the Strickland test by counsel's failure to present evidence of appellant's compliance with the case plan objectives because the agency was not required to present this type of evidence when it pursued its case under R.C. 2151.414(B)(1)(d). I disagree. I disagree because there are times when a parent's efforts and progress under a case plan may be relevant when the court is determining the best interest of a child.
 {¶ 47} However, even though I disagree with the analysis of the third assignment of error by the majority, I agree with the disposition of this assignment and this case by the majority. I agree with the disposition because it appears from the trial court's findings of fact that it based its best interest determination on the fact that the children are integrated into the foster home. Therefore, any evidence of appellant's compliance with the case plan would not have made a difference in the outcome of this case.
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Juvenile Division, Stark County, Ohio, is affirmed.
Costs assessed to Appellant.